 

Case 3:20-cv-08527-SK Document 12 Filed 01/27/21 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

RED BRIDGE LAW,P.C. 3:20-CV-08527
Case No.
Plaintifi(s),
CONSENT OR DECLINATION
¥. TO MAGISTRATE JUDGE
STEVEN LARRY KIMMEL JURISDICTION
Defendant(s).

 

 

INSTRUCTIONS: Please indicaie below by checking one of the two boxes whether you (if you
are the party) or the party you represent (if you are an attorney in the case) choose(s) to consent
or decline to magistrate judge jurisdiction in this matter. Sign this form below your selection.

1 CONSENT to Magistrate Judge Jurisdiction

In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. T understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit,

OR

C1) DECLINE Magistrate Judge Jurisdiction

In accordance with the provisions of 28 U.5.C. § 636(c), I decline to have a United States
magistrate fudge conduct all further proceedings in this case and I hereby request ihat this case be
reassigned to a Linited States district judge.

 

 

/sf Edwin C, Schreiber
Signature
Defendant Steven Larry Kimmel

 

COUNSEL FOR
(OR “PRO SE"):
